TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00439-CR



                              Joseph Edward Barkley, Appellant

                                                v.

                                  The State of Texas, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT
      NO. D-1-DC-11-302409, THE HONORABLE BOB PERKINS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Joseph Edward Barkley seeks to appeal from a judgment of conviction for

attempted sexual assault. See Tex. Penal Code §§ 15.01, 22.011(a)(1). The trial court has certified

that this is a plea-bargain case and Barkley has no right of appeal. Accordingly, the appeal is

dismissed for want of jurisdiction. See Tex. R. App. P. 25.2(a)(2), (d).



                                             __________________________________________
                                             J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Pemberton and Field

Dismissed for Want of Jurisdiction

Filed: July 3, 2013

Do Not Publish